UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 13-1627


WILLIAM SCOTT DAVIS, II., and a “Minor J.F.D” as next best
friend,

              Plaintiff - Appellant,

         v.

STATE OF NORTH CAROLINA, “Pat McCory” individually and as
Governor; WAKE COUNTY N.C., DEPARTMENT OF HUMAN SERVICES,
“Ramon Rojano” individually and as Director; WAKE COUNTY
N.C., FAMILY COURT, “Donald Steven” Chief Superior Court
Judge 10th Judicial District of Wake County North Carolina
individually and in his official capacities,

              Defendants - Appellees.



                          No. 13-1715


WILLIAM SCOTT DAVIS, II, and a “Minor J.F.D” as next best
friend,

              Plaintiff - Appellant,

         v.

STATE OF NORTH CAROLINA, “Pat McCory” individually and as
Governor; WAKE COUNTY N.C., DEPARTMENT OF HUMAN SERVICES,
“Ramon Rojano” individually and as Director; WAKE COUNTY
N.C., FAMILY COURT, “Donald Steven” Chief Superior Court
Judge, 10th Judicial District of Wake County North Carolina,
individually and in his official capacities,

              Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00055-RBS-DEM)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           William Scott Davis, II, appeals the district court’s

order dismissing his “Petition for Writ of Habeas Corpus and

Emergency Motion for Return of Child Under 28 U.S.C. § 2241-

2254” pursuant to 28 U.S.C. § 1915(e)(2) (2006).                          Davis also

appeals   the     district    court’s       orders      denying    his    motion    to

appoint counsel and motion to stay.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                   Davis v. North Carolina,

No. 4:13-cv-00055-RBS-DEM (E.D. Va. May 6, 2013; May 14, 2013).

We deny Davis’ motions to appoint counsel.                        We dispense with

oral   argument     because       the    facts    and    legal    contentions      are

adequately    presented      in    the    materials      before    this   court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           3